ORDER

PER CURIAM.
AND NOW, this 24th day of June, 2002, Shirley A. Hoak having been disbarred from the practice of law in the Commonwealth of Massachusetts by Order of the Supreme Judicial Court for Suffolk County entered July 31, 2001; the said Shirley A. Hoak having been directed on April 2, 2002, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Shirley A. Hoak is disbarred from the practice of law in this Commonwealth, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.